DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5, 8, 13, 16, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 3 recites: “wherein the received output includes video data and does not include audio data corresponding to the video data”. Examiner finds no mention of such lack of audio, much less any such receiving, as claimed. Appropriate correction and/or explanation is required.
Claim 4 depends from claim 3 and is accordingly rejected.
Claims 8, 16, and 2 each recite “wherein the second VSDB includes compatibility information indicating support of an extended function different from a function defined by an HDMI standard”. Examiner notes that these claims all recite specific compatibilities, none of which are found in the specification, much less any mention of the second VSDB, as claimed. Appropriate correction and/or explanation is required. 
Claims 5 and 13 each discuss specific E-EDIDs, and compatibilities based on specific values thereof. Examiner finds no mention of any such compatibilities, much less any specific values of said specific E-EDIDs. Appropriate correction and/or explanation is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 6-12, and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ichimura et al. (US Pub. 2010/0188567), hereinafter Ichimura, in view of Tao et al. (US Pub. 2012/0044985), hereinafter Tao.
Regarding claim 1, Ichimura discloses a display device, comprising: circuitry configured to: transmit specific Enhanced Extended Display Identification Data (E-EDID) to a repeater device via a Display Data Channel (DDC) of a High Definition Multimedia Interface (HDMI) cable, wherein the specific E-EDID includes a first Vendor Specific Data Block (VSDB) and a second VSDB, the second VSDB includes a specific field that includes a value changeable from a first value to a second value by the repeater device based on support of at least one extended function (Fig. 3; Fig. 10; Fig. 25; Fig. 26; Paragraph [0029]: first transmission signal and the first reception signal may be a CEC (Consumer Electronics Control) signal that is data for control of the transmission device or the reception device; with the second reception signal being E-EDID (Enhanced Extended Display Identification Data) that is information relating to the performance of the reception device, used for control; with data to be converted into the second differential signal, and data obtained by decoding the third differential signal being data conforming to IP; Paragraph [0091]: amplifier 32, which is made up of, for example, an AV amplifier or the like, receives supply of pixel data and audio data from the playback device 33, and amplifies the supplied audio data as appropriate. Also, the amplifier 32 supplies the audio data and pixel data supplied from the playback device 33 and amplified as appropriate to the digital television receiver 31 via the HDMI® cable 35. The digital television receiver 31 plays a content by displaying an image, and outputting audio based on the pixel data and audio data supplied from the amplifier; Paragraph [0091]: amplifier 32, which is made up of, for example, an AV amplifier or the like, receives supply of pixel data and audio data from the playback device 33, and amplifies the supplied audio data as appropriate. Also, the amplifier 32 supplies the audio data and pixel data supplied from the playback device 33 and amplified as appropriate to the digital television receiver 31 via the HDMI® cable 35. The digital television receiver 31 plays a content by displaying an image, and outputting audio based on the pixel data and audio data supplied from the amplifier; Paragraphs [0112]-[0114]: DDC 83 is made up of two signal lines not shown included in the HDMI® cable 35, and is used for the HDMI® source 71 reading out E-EDID (Enhanced Extended Display Identification Data) from the HDMI® sink 72 connected thereto via the HDMI® cable; Paragraphs [0183]-[0186]: step S11, the HDMI® source 71 determines whether or not a new electronic device has been connected to the HDMI® source 71. For example, the HDMI® source 71 determines whether or not a new electronic device to which the HDMI® sink 72 is provided has been connected, based on the magnitude of the voltage applied to a pin called Hot Plug Detect to which the signal line 86 is connected…in the case that determination is made in step S11 that a new electronic device has been connected, in step S12 the switching control unit 121 controls the switch 133 to switch the switch 133 so as to select the CEC signal from the HDMI® source 71 at the time of transmitting data, and to select the CEC signal from the receiver 82 at the time of receiving data…step S13, the HDMI® source 71 receives the E-EDID transmitted from the HDMI® sink 72 via the DDC 83. That is to say, upon detecting connection of the HDMIR(R) source 71, the HDMI® sink 72 reads out the E-EDID from the EDIDROM 85, and transmits the readout E-EDID to the HDMI® source 71 via the DDC 83, and accordingly, the HDMI® source 71 receives the E-EDID transmitted from the HDMI® sink; Paragraph [0406]: order to allow CEC to be able to address specific physical devices and control switches, all devices shall have a physical address. This connectivity has to be worked out whenever a new device is added to the cluster. The physical address discovery process uses only the DDC/EDID mechanism and applies to all HDMI Sinks and Repeaters, not only to CEC-capable devices), the first VSDB includes four fields that correspond to a physical address of the repeater device, and the specific field is different from each of the four fields (Fig. 29; Paragraph [0092]: digital television receiver 31 and the amplifier 32 can execute two-way communication such as IP communication or the like for example, at high speed using the HDMI® cable; Paragraph [0406]: order to allow CEC to be able to address specific physical devices and control switches, all devices shall have a physical address. This connectivity has to be worked out whenever a new device is added to the cluster. The physical address discovery process uses only the DDC/EDID mechanism and applies to all HDMI Sinks and Repeaters, not only to CEC-capable devices; Paragraphs [0457]-[0459]: Physical Address used for HDMI is indicated with A.B.C.D, and has 16 bits in total of 4 bits×4, and simultaneously, represents connection topology between devices connected with HDMI…an IP address used for Ethernet (Registered Trademark) has 64 bits in total of 16 bits×4, and now, if we say that an IP address used for Ethernet (Registered Trademark) is represented with E.F.G.H for descriptive purposes, E, F, G, and H each have 16 bits…first method for determining an IP address used for Ethernet (Registered Trademark) has, such as shown in FIG. 29 for example, a fundamental feature wherein an IP address is determined by allocating a 16-bit value in total of A.B.C.D to the 16 bits of H. The values of E, F, and G are determined by the CEC Root that is A.B.C.D=0.0.0.0, and information of A.B.C.0 is transmitted over Ethernet (Registered Trademark). Each device determines the E.F.G.H of the self device based on the information thereof and the self A.B.C.D. Thus, the address of the connection end having an HDMI terminal and Ethernet (Registered Trademark) terminal as a pair is determined).
	Ichimura does not explicitly disclose receive an output from the repeater device via at least one Transition Minimized Differential Signaling (TMDS) channel of the HDMI cable, wherein the output corresponds to an output of a transmission device based on the value of the specific field; and output the received output via a display screen.
	However, Tao teaches an electronic device comprising a signal receiver and transmitter and VSDB (Fig. 12; Abstract), further comprising receive an output from the repeater device via at least one Transition Minimized Differential Signaling (TMDS) channel of the HDMI cable, wherein the output corresponds to an output of a transmission device based on the value of the specific field (Fig. 3; Paragraph [0103]: physical layer example for realizing a wireless transmission of the AV streams and information will be described. FIG. 2 shows an example where a half-duplex communication is performed by using a single band. The source device sequentially transmits downlink blocks with a non-transmission period interposed therebetween to each of the sink devices by using a single band; Paragraph [0122]: EDID ROM stores the EDID that is information related to the performance (configuration /capability) of the television receiver 30A. The EDID includes information of a video format and an audio format compatible with the television receiver 30A. The EDID ROM 42 connects to the control unit; Paragraphs [0041]-[0042]: an interface arranged to execute data transmission of video and audio, exchange and authentication of connected device information, communication of device control data, and LAN communication using a single cable, including: a pair of differential transmission paths capable of connecting connection -compatible devices; and a function arranged to notify the connection state of the interface which has executed LAN communication using two-way communication via the one pair of differential transmission paths, using the DC bias potential of at least one of this one pair of differential transmission paths…an interface arranged to execute data transmission of video and audio, exchange and authentication of connected device information, communication of device control data, and LAN communication using a single cable, including: two pairs of differential transmission paths capable of connecting connection -compatible devices; and a function arranged to notify the connection state of the interface which has executed LAN communication using one-way communication via the two pairs of differential transmission paths; Paragraph [0259]: regard to the AV system 50, the video camera 100 can transmit a non-compressed (baseband) video signal or a compressed video signal to the television receiver 200. The non-compressed video signal is transmitted by using a TMDS (Transition Minimized Differential Signaling) channel of the HDMI); and output the received output via a display screen (Paragraph [0096]: Each of the sink devices 30-1 to 30-N includes each of EDID ROMs (Read Only Memory) 30a-1 to 30a-N that store EDID (Extended Display Identification Data) that is information related to its own performance (configuration /capability). The EDID stored in the EDID ROMs 30a-1 to 30a-N includes information of a video format and an audio format that are compatible with each of the sink devices; Paragraph [0237]: the source device 10 reads out EDID from each of a plurality of sink devices 30-1 to 30-N, a video format and an audio format with which each of the sink devices is commonly compatible is determined as a transmission video format and a transmission audio format, based on information of a video format and an audio format with which each of the sink devices is compatible. Therefore, the source device 10 can successfully perform a broadcast transmission to the plurality of sink devices 30-1 to 30-N). Tao teaches that this will allow for transmission of compatibility information (Paragraphs [0096]-[0103]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Ichimura with the features above as taught by Tao.
Regarding claim 2, Ichimura, in view of Tao teaches the display device according to claim 1, Tao discloses further comprising the display screen configured to display the received output, wherein the display screen is one of a liquid crystal display or an organic electroluminescence display (Paragraph [0126]: display panel 39 displays an image with the video data processed by the image processing unit 38. The display panel 39 is configured by, for example, an LCD (Liquid Crystal Display), an organic EL (ElectroLuminescence), a PDP (Plasma Display Panel), or the like).
Regarding claim 6, Ichimura, in view of Tao teaches the display device according to claim 2, Ichimura discloses wherein the value of the specific field corresponds to a number of repeater devices in a connection path between the display device and the transmission device when the transmission device receives an E-EDID from the repeater device of the number of repeater devices (Paragraphs [0398]-[0401]: Source shall have the ability to handle an HDMI VSDB of any length. In future specifications, new fields may be defined. These additional fields will be defined such that a zero value indicates the same characteristics as is indicated if the field was not present. Source should use the length field to determine which extension fields are present… HDMI VSDB may have zero or more extension field such as shown in Table 8-6 (FIG. 23). The minimum value of N (length) is 5, and the maximum value of N is 31. Let us say that a sink supporting any function indicated with an extension field shall use an HDMI VSDB with a length sufficient for covering all the fields to be supported; Paragraphs [0457]-[0459]: Physical Address used for HDMI is indicated with A.B.C.D, and has 16 bits in total of 4 bits×4, and simultaneously, represents connection topology between devices connected with HDMI…an IP address used for Ethernet (Registered Trademark) has 64 bits in total of 16 bits×4, and now, if we say that an IP address used for Ethernet (Registered Trademark) is represented with E.F.G.H for descriptive purposes, E, F, G, and H each have 16 bits…first method for determining an IP address used for Ethernet (Registered Trademark) has, such as shown in FIG. 29 for example, a fundamental feature wherein an IP address is determined by allocating a 16-bit value in total of A.B.C.D to the 16 bits of H. The values of E, F, and G are determined by the CEC Root that is A.B.C.D=0.0.0.0, and information of A.B.C.0 is transmitted over Ethernet (Registered Trademark). Each device determines the E.F.G.H of the self device based on the information thereof and the self A.B.C.D. Thus, the address of the connection end having an HDMI terminal and Ethernet (Registered Trademark) terminal as a pair is determined).
Regarding claim 7, Ichimura, in view of Tao teaches the display device according to claim 2, Ichimura discloses wherein the at least one extended function corresponds to at least one of a transmission rate, a number of transmission lanes, a coding method, signal amplitude, a clock transmission method, or bidirectional transmission (Paragraphs [0014]-[0016]: described above, with HDMI®, pixel data and audio data can be transmitted from an HDMI® source to an HDMI® sink in one direction at high speed, and also tow-way communication can be executed between an HDMI® source and an HDMI® sink…however, the transmission rate of two-way communication that can be executed with the current HDMI® is several hundreds bps, and accordingly, two-way communication such as two-way IP (Internet Protocol) communication or the like has difficulty in being executed between an HDMI® source and an HDMI® sink at high speed…in the case of executing two-way IP communication with HDMI® including the devices described in Patent Document 1 and Patent Document 2, the data amount of data to be transmitted with IP communication is restricted. Also, upon transmitting data having great data amount using IP communication, great time delay is caused. Accordingly, for example, it has been difficult for an application used for transmitting data having great data amount such as a compressed image bi-directionally, or an application for requesting a high-speed response; Paragraph [0111]: transmission channels of the HDMI® system made up of the HDMI® source 71 and the HDMI® sink 72 include transmission channels called as a DDC (Display Data Channel) 83 and a CEC line 84 in addition to the three TMDS channels #0 through #2 serving as transmission channels for transmitting pixel data and audio data from the HDMI® source 71 to the HDMI® sink 72 in one direction in sync with the pixel clock, and the TMDS clock channel serving as a transmission channel for transmitting the pixel clock; Paragraph [0169]: information of the aspect ratio and the like are described, data represented by "AUDIO SHORT" in which information such as a playable audio codec method, a sampling frequency, a cut-off band, a codec bit count, and the like are described, and information relating to left and right speakers represented by "Speaker Allocation" are disposed in order; Paragraph [0188]: the case that determination is made in step S14 that half-duplex communication is available, in step S15 the HDMI® source 71 transmits a signal to the effect that IP communication will be performed with the half-duplex communication method using the CEC line 84 and the signal line 141, to the receiver 82 via the switch 133 and the CEC line 84, as channel information indicating the channel to be used for bidirectional communication).
Regarding claim 8, Ichimura, in view of Tao teaches the display device according to claim 1, Ichimura discloses wherein the second VSDB includes compatibility information indicating support of an extended function different from a function defined by an HDMI standard (Paragraphs [0397]-[0401]: Sinks shall contain an HDMI VSDB minimally containing a 2-byte Source Physical Address field following the 24-bit identifier. An HDMI VSDB may have zero or more extension fields as shown in Table 8-6. The minimum value of N (length) is 5 and the maximum value of N is 31. A Sink that supports any function indicated by an extension field shall use an HDMI VSDB with a length sufficient to cover all supported fields …Source shall have the ability to handle an HDMI VSDB of any length. In future specifications, new fields may be defined. These additional fields will be defined such that a zero value indicates the same characteristics as is indicated if the field was not present. Source should use the length field to determine which extension fields are present… HDMI VSDB may have zero or more extension field such as shown in Table 8-6 (FIG. 23). The minimum value of N (length) is 5, and the maximum value of N is 31. Let us say that a sink supporting any function indicated with an extension field shall use an HDMI VSDB with a length sufficient for covering all the fields to be supported).
Regarding claim 9, Ichimura discloses a first repeater device, comprising: circuitry configured to: receive first Enhanced Extended Display Identification Data (E-EDID) from a display device via a Display Data Channel (DDC) of a first High Definition Multimedia Interface (HDMI) cable (Fig. 8; Paragraph [0029]: first transmission signal and the first reception signal may be a CEC (Consumer Electronics Control) signal that is data for control of the transmission device or the reception device; with the second reception signal being E-EDID (Enhanced Extended Display Identification Data) that is information relating to the performance of the reception device, used for control; with data to be converted into the second differential signal, and data obtained by decoding the third differential signal being data conforming to IP; Paragraphs [0112]-[0114]: DDC 83 is made up of two signal lines not shown included in the HDMI® cable 35, and is used for the HDMI® source 71 reading out E-EDID (Enhanced Extended Display Identification Data) from the HDMI® sink 72 connected thereto via the HDMI® cable); transmit a second E-EDID to one of a second repeater device or a transmission device via a DDC of a second HDMI cable, wherein the first E-EDID includes a first Vendor Specific Data Block (VSDB) and a second VSDB, the second VSDB includes a specific field that includes a value changeable from a first value to a second value by the first repeater device based on support of at least one extended function (Fig. 3; Fig. 10; Fig. 25; Fig. 26; Paragraph [0029]: first transmission signal and the first reception signal may be a CEC (Consumer Electronics Control) signal that is data for control of the transmission device or the reception device; with the second reception signal being E-EDID (Enhanced Extended Display Identification Data) that is information relating to the performance of the reception device, used for control; with data to be converted into the second differential signal, and data obtained by decoding the third differential signal being data conforming to IP; Paragraph [0091]: amplifier 32, which is made up of, for example, an AV amplifier or the like, receives supply of pixel data and audio data from the playback device 33, and amplifies the supplied audio data as appropriate. Also, the amplifier 32 supplies the audio data and pixel data supplied from the playback device 33 and amplified as appropriate to the digital television receiver 31 via the HDMI® cable 35. The digital television receiver 31 plays a content by displaying an image, and outputting audio based on the pixel data and audio data supplied from the amplifier; Paragraph [0091]: amplifier 32, which is made up of, for example, an AV amplifier or the like, receives supply of pixel data and audio data from the playback device 33, and amplifies the supplied audio data as appropriate. Also, the amplifier 32 supplies the audio data and pixel data supplied from the playback device 33 and amplified as appropriate to the digital television receiver 31 via the HDMI® cable 35. The digital television receiver 31 plays a content by displaying an image, and outputting audio based on the pixel data and audio data supplied from the amplifier; Paragraphs [0112]-[0114]: DDC 83 is made up of two signal lines not shown included in the HDMI® cable 35, and is used for the HDMI® source 71 reading out E-EDID (Enhanced Extended Display Identification Data) from the HDMI® sink 72 connected thereto via the HDMI® cable; Paragraphs [0183]-[0186]: step S11, the HDMI® source 71 determines whether or not a new electronic device has been connected to the HDMI® source 71. For example, the HDMI® source 71 determines whether or not a new electronic device to which the HDMI® sink 72 is provided has been connected, based on the magnitude of the voltage applied to a pin called Hot Plug Detect to which the signal line 86 is connected…in the case that determination is made in step S11 that a new electronic device has been connected, in step S12 the switching control unit 121 controls the switch 133 to switch the switch 133 so as to select the CEC signal from the HDMI® source 71 at the time of transmitting data, and to select the CEC signal from the receiver 82 at the time of receiving data…step S13, the HDMI® source 71 receives the E-EDID transmitted from the HDMI® sink 72 via the DDC 83. That is to say, upon detecting connection of the HDMIR(R) source 71, the HDMI® sink 72 reads out the E-EDID from the EDIDROM 85, and transmits the readout E-EDID to the HDMI® source 71 via the DDC 83, and accordingly, the HDMI® source 71 receives the E-EDID transmitted from the HDMI® sink; Paragraph [0406]: order to allow CEC to be able to address specific physical devices and control switches, all devices shall have a physical address. This connectivity has to be worked out whenever a new device is added to the cluster. The physical address discovery process uses only the DDC/EDID mechanism and applies to all HDMI Sinks and Repeaters, not only to CEC-capable devices), the first VSDB includes four fields that correspond to a physical address of the first repeater device, and the specific field is different from each of the four fields (Fig. 29; Paragraph [0092]: digital television receiver 31 and the amplifier 32 can execute two-way communication such as IP communication or the like for example, at high speed using the HDMI® cable; Paragraph [0406]: order to allow CEC to be able to address specific physical devices and control switches, all devices shall have a physical address. This connectivity has to be worked out whenever a new device is added to the cluster. The physical address discovery process uses only the DDC/EDID mechanism and applies to all HDMI Sinks and Repeaters, not only to CEC-capable devices; Paragraphs [0457]-[0459]: Physical Address used for HDMI is indicated with A.B.C.D, and has 16 bits in total of 4 bits×4, and simultaneously, represents connection topology between devices connected with HDMI…an IP address used for Ethernet (Registered Trademark) has 64 bits in total of 16 bits×4, and now, if we say that an IP address used for Ethernet (Registered Trademark) is represented with E.F.G.H for descriptive purposes, E, F, G, and H each have 16 bits…first method for determining an IP address used for Ethernet (Registered Trademark) has, such as shown in FIG. 29 for example, a fundamental feature wherein an IP address is determined by allocating a 16-bit value in total of A.B.C.D to the 16 bits of H. The values of E, F, and G are determined by the CEC Root that is A.B.C.D=0.0.0.0, and information of A.B.C.0 is transmitted over Ethernet (Registered Trademark). Each device determines the E.F.G.H of the self device based on the information thereof and the self A.B.C.D. Thus, the address of the connection end having an HDMI terminal and Ethernet (Registered Trademark) terminal as a pair is determined).
	Ichimura does not explicitly disclose receive an output of the transmission device, based on the value of the specific field, from one of the second repeater device or the transmission device via at least one Transition Minimized Differential Signaling (TMDS) channel of the second HDMI cable; and transmit an output corresponding to the received output of the transmission device via at least one TMDS channel of the first HDMI cable.
	However, Tao teaches an electronic device comprising a signal receiver and transmitter and VSDB (Fig. 12; Abstract), further comprising receive an output of the transmission device, based on the value of the specific field, from one of the second repeater device or the transmission device via at least one Transition Minimized Differential Signaling (TMDS) channel of the second HDMI cable (Fig. 3; Paragraph [0103]: physical layer example for realizing a wireless transmission of the AV streams and information will be described. FIG. 2 shows an example where a half-duplex communication is performed by using a single band. The source device sequentially transmits downlink blocks with a non-transmission period interposed therebetween to each of the sink devices by using a single band; Paragraph [0122]: EDID ROM stores the EDID that is information related to the performance (configuration /capability) of the television receiver 30A. The EDID includes information of a video format and an audio format compatible with the television receiver 30A. The EDID ROM 42 connects to the control unit; Paragraphs [0041]-[0042]: an interface arranged to execute data transmission of video and audio, exchange and authentication of connected device information, communication of device control data, and LAN communication using a single cable, including: a pair of differential transmission paths capable of connecting connection -compatible devices; and a function arranged to notify the connection state of the interface which has executed LAN communication using two-way communication via the one pair of differential transmission paths, using the DC bias potential of at least one of this one pair of differential transmission paths…an interface arranged to execute data transmission of video and audio, exchange and authentication of connected device information, communication of device control data, and LAN communication using a single cable, including: two pairs of differential transmission paths capable of connecting connection -compatible devices; and a function arranged to notify the connection state of the interface which has executed LAN communication using one-way communication via the two pairs of differential transmission paths; Paragraph [0259]: regard to the AV system 50, the video camera 100 can transmit a non-compressed (baseband) video signal or a compressed video signal to the television receiver 200. The non-compressed video signal is transmitted by using a TMDS (Transition Minimized Differential Signaling) channel of the HDMI); and transmit an output corresponding to the received output of the transmission device via at least one TMDS channel of the first HDMI cable (Paragraph [0096]: Each of the sink devices 30-1 to 30-N includes each of EDID ROMs (Read Only Memory) 30a-1 to 30a-N that store EDID (Extended Display Identification Data) that is information related to its own performance (configuration /capability). The EDID stored in the EDID ROMs 30a-1 to 30a-N includes information of a video format and an audio format that are compatible with each of the sink devices; Paragraph [0237]: the source device 10 reads out EDID from each of a plurality of sink devices 30-1 to 30-N, a video format and an audio format with which each of the sink devices is commonly compatible is determined as a transmission video format and a transmission audio format, based on information of a video format and an audio format with which each of the sink devices is compatible. Therefore, the source device 10 can successfully perform a broadcast transmission to the plurality of sink devices 30-1 to 30-N). Tao teaches that this will allow for transmission of compatibility information (Paragraphs [0096]-[0103]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Ichimura with the features above as taught by Tao.
Regarding claim 10, Ichimura, in view of Tao teaches the first repeater device according to claim 9, Ichimura discloses wherein the received output of the transmission device includes video data and audio data corresponding to the video data, and the circuitry is further configured to: transmit the video data to the display device via the first HDMI cable (Fig. 2; Paragraphs [0090]-[0091]: playback device 33, which is made up of, for example, a DVD player, hard disk recorder, or the like, decodes pixel data and audio data for playing a content, and supplies uncompressed pixel data and audio data obtained as a result thereof to the amplifier 32 via the HDMI® cable 36…amplifier 32, which is made up of, for example, an AV amplifier or the like, receives supply of pixel data and audio data from the playback device 33, and amplifies the supplied audio data as appropriate. Also, the amplifier 32 supplies the audio data and pixel data supplied from the playback device 33 and amplified as appropriate to the digital television receiver 31 via the HDMI® cable 35; Paragraph [0100]: image transmission system in FIG. 2, electronic devices connected by the HDMI® cable 35 and HDMI® cable 36, such as the digital television receiver 31, amplifier 32, playback device 33, and the like can execute IP communication at high speed using the HDMI® cable); and transmit the audio data to at least one speaker equipped to the first repeater device (Paragraph [0098]: amplifier 32 receives and decodes the audio data transmitted from the digital television receiver 31, and also amplifies the decoded audio data as appropriate. Subsequently, 5.1-channel surround audio is played with a speaker (not shown) connected to the amplifier 32).
Regarding claim 11, Ichimura, in view of Tao teaches the first repeater device according to claim 10, Ichimura discloses wherein the at least one speaker equipped to the first repeater device is an external speaker connected to the first repeater device (Paragraph [0098]: amplifier 32 receives and decodes the audio data transmitted from the digital television receiver 31, and also amplifies the decoded audio data as appropriate. Subsequently, 5.1-channel surround audio is played with a speaker (not shown) connected to the amplifier 32).
Regarding claim 12, Ichimura, in view of Tao teaches the first repeater device according to claim 10, Ichimura discloses wherein the first repeater device is an audio amplifier (Paragraph [0091]: amplifier 32, which is made up of, for example, an AV amplifier or the like, receives supply of pixel data and audio data from the playback device 33, and amplifies the supplied audio data as appropriate. Also, the amplifier 32 supplies the audio data and pixel data supplied from the playback device 33 and amplified as appropriate to the digital television receiver 31 via the HDMI® cable 35. The digital television receiver 31 plays a content by displaying an image, and outputting audio based on the pixel data and audio data supplied from the amplifier).
Regarding claim 14, Ichimura, in view of Tao teaches the first repeater device according to claim 10, Ichimura discloses wherein the value of the specific field corresponds to a number of repeater devices in a connection path between the display device and the transmission device when the transmission device receives an E-EDID from the first repeater device of a number repeater devices (Fig. 2; Paragraphs [0398]-[0401]: Source shall have the ability to handle an HDMI VSDB of any length. In future specifications, new fields may be defined. These additional fields will be defined such that a zero value indicates the same characteristics as is indicated if the field was not present. Source should use the length field to determine which extension fields are present… HDMI VSDB may have zero or more extension field such as shown in Table 8-6 (FIG. 23). The minimum value of N (length) is 5, and the maximum value of N is 31. Let us say that a sink supporting any function indicated with an extension field shall use an HDMI VSDB with a length sufficient for covering all the fields to be supported; Paragraphs [0457]-[0459]: Physical Address used for HDMI is indicated with A.B.C.D, and has 16 bits in total of 4 bits×4, and simultaneously, represents connection topology between devices connected with HDMI…an IP address used for Ethernet (Registered Trademark) has 64 bits in total of 16 bits×4, and now, if we say that an IP address used for Ethernet (Registered Trademark) is represented with E.F.G.H for descriptive purposes, E, F, G, and H each have 16 bits…first method for determining an IP address used for Ethernet (Registered Trademark) has, such as shown in FIG. 29 for example, a fundamental feature wherein an IP address is determined by allocating a 16-bit value in total of A.B.C.D to the 16 bits of H. The values of E, F, and G are determined by the CEC Root that is A.B.C.D=0.0.0.0, and information of A.B.C.0 is transmitted over Ethernet (Registered Trademark). Each device determines the E.F.G.H of the self device based on the information thereof and the self A.B.C.D. Thus, the address of the connection end having an HDMI terminal and Ethernet (Registered Trademark) terminal as a pair is determined).
Regarding claim 15, Ichimura, in view of Tao teaches the first repeater device according to claim 10, Ichimura discloses wherein the at least one extended function corresponds to at least one of a transmission rate, a number of transmission lanes, a coding method, signal amplitude, a clock transmission method, or bidirectional transmission (Paragraphs [0014]-[0016]: described above, with HDMI®, pixel data and audio data can be transmitted from an HDMI® source to an HDMI® sink in one direction at high speed, and also tow-way communication can be executed between an HDMI® source and an HDMI® sink…however, the transmission rate of two-way communication that can be executed with the current HDMI® is several hundreds bps, and accordingly, two-way communication such as two-way IP (Internet Protocol) communication or the like has difficulty in being executed between an HDMI® source and an HDMI® sink at high speed…in the case of executing two-way IP communication with HDMI® including the devices described in Patent Document 1 and Patent Document 2, the data amount of data to be transmitted with IP communication is restricted. Also, upon transmitting data having great data amount using IP communication, great time delay is caused. Accordingly, for example, it has been difficult for an application used for transmitting data having great data amount such as a compressed image bi-directionally, or an application for requesting a high-speed response; Paragraph [0111]: transmission channels of the HDMI® system made up of the HDMI® source 71 and the HDMI® sink 72 include transmission channels called as a DDC (Display Data Channel) 83 and a CEC line 84 in addition to the three TMDS channels #0 through #2 serving as transmission channels for transmitting pixel data and audio data from the HDMI® source 71 to the HDMI® sink 72 in one direction in sync with the pixel clock, and the TMDS clock channel serving as a transmission channel for transmitting the pixel clock; Paragraph [0169]: information of the aspect ratio and the like are described, data represented by "AUDIO SHORT" in which information such as a playable audio codec method, a sampling frequency, a cut-off band, a codec bit count, and the like are described, and information relating to left and right speakers represented by "Speaker Allocation" are disposed in order; Paragraph [0188]: the case that determination is made in step S14 that half-duplex communication is available, in step S15 the HDMI® source 71 transmits a signal to the effect that IP communication will be performed with the half-duplex communication method using the CEC line 84 and the signal line 141, to the receiver 82 via the switch 133 and the CEC line 84, as channel information indicating the channel to be used for bidirectional communication).
Regarding claim 16, Ichimura, in view of Tao teaches the first repeater device according to claim 9, Ichimura discloses wherein the second VSDB includes compatibility information indicating support of an extended function different from a function defined by an HDMI standard (Paragraphs [0397]-[0401]: Sinks shall contain an HDMI VSDB minimally containing a 2-byte Source Physical Address field following the 24-bit identifier. An HDMI VSDB may have zero or more extension fields as shown in Table 8-6. The minimum value of N (length) is 5 and the maximum value of N is 31. A Sink that supports any function indicated by an extension field shall use an HDMI VSDB with a length sufficient to cover all supported fields …Source shall have the ability to handle an HDMI VSDB of any length. In future specifications, new fields may be defined. These additional fields will be defined such that a zero value indicates the same characteristics as is indicated if the field was not present. Source should use the length field to determine which extension fields are present… HDMI VSDB may have zero or more extension field such as shown in Table 8-6 (FIG. 23). The minimum value of N (length) is 5, and the maximum value of N is 31. Let us say that a sink supporting any function indicated with an extension field shall use an HDMI VSDB with a length sufficient for covering all the fields to be supported).
Regarding claim 17, Ichimura discloses a system, comprising: a display device; and a first repeater device that includes first circuitry configured to: receive first Enhanced Extended Display Identification Data (E-EDID) from the display device via a Display Data Channel (DDC) of a first High Definition Multimedia Interface (HDMI) cable (Fig. 8; Paragraph [0029]: first transmission signal and the first reception signal may be a CEC (Consumer Electronics Control) signal that is data for control of the transmission device or the reception device; with the second reception signal being E-EDID (Enhanced Extended Display Identification Data) that is information relating to the performance of the reception device, used for control; with data to be converted into the second differential signal, and data obtained by decoding the third differential signal being data conforming to IP; Paragraphs [0112]-[0114]: DDC 83 is made up of two signal lines not shown included in the HDMI® cable 35, and is used for the HDMI® source 71 reading out E-EDID (Enhanced Extended Display Identification Data) from the HDMI® sink 72 connected thereto via the HDMI® cable); transmit a second E-EDID to one of a second repeater device or a transmission device via a DDC of a second HDMI cable, wherein the first E-EDID includes a first Vendor Specific Data Block (VSDB) and a second VSDB, the second VSDB includes a specific field having a value changeable from a first value to a second value by the first repeater device based on support of at least one extended function (Fig. 3; Fig. 10; Fig. 25; Fig. 26; Paragraph [0029]: first transmission signal and the first reception signal may be a CEC (Consumer Electronics Control) signal that is data for control of the transmission device or the reception device; with the second reception signal being E-EDID (Enhanced Extended Display Identification Data) that is information relating to the performance of the reception device, used for control; with data to be converted into the second differential signal, and data obtained by decoding the third differential signal being data conforming to IP; Paragraph [0091]: amplifier 32, which is made up of, for example, an AV amplifier or the like, receives supply of pixel data and audio data from the playback device 33, and amplifies the supplied audio data as appropriate. Also, the amplifier 32 supplies the audio data and pixel data supplied from the playback device 33 and amplified as appropriate to the digital television receiver 31 via the HDMI® cable 35. The digital television receiver 31 plays a content by displaying an image, and outputting audio based on the pixel data and audio data supplied from the amplifier; Paragraph [0091]: amplifier 32, which is made up of, for example, an AV amplifier or the like, receives supply of pixel data and audio data from the playback device 33, and amplifies the supplied audio data as appropriate. Also, the amplifier 32 supplies the audio data and pixel data supplied from the playback device 33 and amplified as appropriate to the digital television receiver 31 via the HDMI® cable 35. The digital television receiver 31 plays a content by displaying an image, and outputting audio based on the pixel data and audio data supplied from the amplifier; Paragraphs [0112]-[0114]: DDC 83 is made up of two signal lines not shown included in the HDMI® cable 35, and is used for the HDMI® source 71 reading out E-EDID (Enhanced Extended Display Identification Data) from the HDMI® sink 72 connected thereto via the HDMI® cable; Paragraphs [0183]-[0186]: step S11, the HDMI® source 71 determines whether or not a new electronic device has been connected to the HDMI® source 71. For example, the HDMI® source 71 determines whether or not a new electronic device to which the HDMI® sink 72 is provided has been connected, based on the magnitude of the voltage applied to a pin called Hot Plug Detect to which the signal line 86 is connected…in the case that determination is made in step S11 that a new electronic device has been connected, in step S12 the switching control unit 121 controls the switch 133 to switch the switch 133 so as to select the CEC signal from the HDMI® source 71 at the time of transmitting data, and to select the CEC signal from the receiver 82 at the time of receiving data…step S13, the HDMI® source 71 receives the E-EDID transmitted from the HDMI® sink 72 via the DDC 83. That is to say, upon detecting connection of the HDMIR(R) source 71, the HDMI® sink 72 reads out the E-EDID from the EDIDROM 85, and transmits the readout E-EDID to the HDMI® source 71 via the DDC 83, and accordingly, the HDMI® source 71 receives the E-EDID transmitted from the HDMI® sink; Paragraph [0406]: order to allow CEC to be able to address specific physical devices and control switches, all devices shall have a physical address. This connectivity has to be worked out whenever a new device is added to the cluster. The physical address discovery process uses only the DDC/EDID mechanism and applies to all HDMI Sinks and Repeaters, not only to CEC-capable devices), the first VSDB includes four fields that correspond to a physical address of the first repeater device, and the specific field is different from each of the four fields (Fig. 29; Paragraph [0092]: digital television receiver 31 and the amplifier 32 can execute two-way communication such as IP communication or the like for example, at high speed using the HDMI® cable; Paragraph [0406]: order to allow CEC to be able to address specific physical devices and control switches, all devices shall have a physical address. This connectivity has to be worked out whenever a new device is added to the cluster. The physical address discovery process uses only the DDC/EDID mechanism and applies to all HDMI Sinks and Repeaters, not only to CEC-capable devices; Paragraphs [0457]-[0459]: Physical Address used for HDMI is indicated with A.B.C.D, and has 16 bits in total of 4 bits×4, and simultaneously, represents connection topology between devices connected with HDMI…an IP address used for Ethernet (Registered Trademark) has 64 bits in total of 16 bits×4, and now, if we say that an IP address used for Ethernet (Registered Trademark) is represented with E.F.G.H for descriptive purposes, E, F, G, and H each have 16 bits…first method for determining an IP address used for Ethernet (Registered Trademark) has, such as shown in FIG. 29 for example, a fundamental feature wherein an IP address is determined by allocating a 16-bit value in total of A.B.C.D to the 16 bits of H. The values of E, F, and G are determined by the CEC Root that is A.B.C.D=0.0.0.0, and information of A.B.C.0 is transmitted over Ethernet (Registered Trademark). Each device determines the E.F.G.H of the self device based on the information thereof and the self A.B.C.D. Thus, the address of the connection end having an HDMI terminal and Ethernet (Registered Trademark) terminal as a pair is determined).
	Ichimura does not explicitly disclose receive an output of the transmission device, based on the value of the specific field, from one of the second repeater device or the transmission device via at least one Transition Minimized Differential Signaling (TMDS) channel of the second HDMI cable; and transmit an output based on the received output of the transmission device via at least one TMDS channel of the first HDMI cable, wherein the display device includes second circuitry configured to: transmit the first E-EDID to the first repeater device via the DDC of the first HDMI cable; receive the output corresponding to the output of the transmission device from the first repeater device via the at least one TMDS channel of the first HDMI cable; and output the received output through a display screen.
	However, Tao teaches an electronic device comprising a signal receiver and transmitter and VSDB (Fig. 12; Abstract), further comprising receive an output of the transmission device, based on the value of the specific field, from one of the second repeater device or the transmission device via at least one Transition Minimized Differential Signaling (TMDS) channel of the second HDMI cable (Fig. 3; Paragraph [0103]: physical layer example for realizing a wireless transmission of the AV streams and information will be described. FIG. 2 shows an example where a half-duplex communication is performed by using a single band. The source device sequentially transmits downlink blocks with a non-transmission period interposed therebetween to each of the sink devices by using a single band; Paragraph [0122]: EDID ROM stores the EDID that is information related to the performance (configuration /capability) of the television receiver 30A. The EDID includes information of a video format and an audio format compatible with the television receiver 30A. The EDID ROM 42 connects to the control unit; Paragraphs [0041]-[0042]: an interface arranged to execute data transmission of video and audio, exchange and authentication of connected device information, communication of device control data, and LAN communication using a single cable, including: a pair of differential transmission paths capable of connecting connection -compatible devices; and a function arranged to notify the connection state of the interface which has executed LAN communication using two-way communication via the one pair of differential transmission paths, using the DC bias potential of at least one of this one pair of differential transmission paths…an interface arranged to execute data transmission of video and audio, exchange and authentication of connected device information, communication of device control data, and LAN communication using a single cable, including: two pairs of differential transmission paths capable of connecting connection -compatible devices; and a function arranged to notify the connection state of the interface which has executed LAN communication using one-way communication via the two pairs of differential transmission paths; Paragraph [0259]: regard to the AV system 50, the video camera 100 can transmit a non-compressed (baseband) video signal or a compressed video signal to the television receiver 200. The non-compressed video signal is transmitted by using a TMDS (Transition Minimized Differential Signaling) channel of the HDMI); and transmit an output based on the received output of the transmission device via at least one TMDS channel of the first HDMI cable, wherein the display device includes second circuitry configured to: transmit the first E-EDID to the first repeater device via the DDC of the first HDMI cable (Paragraphs [0112]-[0114]: DDC 83 is made up of two signal lines not shown included in the HDMI® cable 35, and is used for the HDMI® source 71 reading out E-EDID (Enhanced Extended Display Identification Data) from the HDMI® sink 72 connected thereto via the HDMI® cable; Paragraphs [0183]-[0186]: step S11, the HDMI® source 71 determines whether or not a new electronic device has been connected to the HDMI® source 71. For example, the HDMI® source 71 determines whether or not a new electronic device to which the HDMI® sink 72 is provided has been connected, based on the magnitude of the voltage applied to a pin called Hot Plug Detect to which the signal line 86 is connected…in the case that determination is made in step S11 that a new electronic device has been connected, in step S12 the switching control unit 121 controls the switch 133 to switch the switch 133 so as to select the CEC signal from the HDMI® source 71 at the time of transmitting data, and to select the CEC signal from the receiver 82 at the time of receiving data…step S13, the HDMI® source 71 receives the E-EDID transmitted from the HDMI® sink 72 via the DDC 83. That is to say, upon detecting connection of the HDMIR(R) source 71, the HDMI® sink 72 reads out the E-EDID from the EDIDROM 85, and transmits the readout E-EDID to the HDMI® source 71 via the DDC 83, and accordingly, the HDMI® source 71 receives the E-EDID transmitted from the HDMI® sink); receive the output corresponding to the output of the transmission device from the first repeater device via the at least one TMDS channel of the first HDMI cable (Paragraph [0096]: Each of the sink devices 30-1 to 30-N includes each of EDID ROMs (Read Only Memory) 30a-1 to 30a-N that store EDID (Extended Display Identification Data) that is information related to its own performance (configuration /capability). The EDID stored in the EDID ROMs 30a-1 to 30a-N includes information of a video format and an audio format that are compatible with each of the sink devices; Paragraph [0237]: the source device 10 reads out EDID from each of a plurality of sink devices 30-1 to 30-N, a video format and an audio format with which each of the sink devices is commonly compatible is determined as a transmission video format and a transmission audio format, based on information of a video format and an audio format with which each of the sink devices is compatible. Therefore, the source device 10 can successfully perform a broadcast transmission to the plurality of sink devices 30-1 to 30-N); and output the received output through a display screen (Paragraph [0096]: Each of the sink devices 30-1 to 30-N includes each of EDID ROMs (Read Only Memory) 30a-1 to 30a-N that store EDID (Extended Display Identification Data) that is information related to its own performance (configuration /capability). The EDID stored in the EDID ROMs 30a-1 to 30a-N includes information of a video format and an audio format that are compatible with each of the sink devices; Paragraph [0237]: the source device 10 reads out EDID from each of a plurality of sink devices 30-1 to 30-N, a video format and an audio format with which each of the sink devices is commonly compatible is determined as a transmission video format and a transmission audio format, based on information of a video format and an audio format with which each of the sink devices is compatible. Therefore, the source device 10 can successfully perform a broadcast transmission to the plurality of sink devices 30-1 to 30-N). Tao teaches that this will allow for transmission of compatibility information (Paragraphs [0096]-[0103]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Ichimura with the features above as taught by Tao.
Regarding claim 18, Ichimura, in view of Tao teaches the system according to claim 17, Tao discloses wherein the display device further comprises the display screen configured to display the received output, and the display screen is one of a liquid crystal display or an organic electroluminescence display (Paragraph [0126]: display panel 39 displays an image with the video data processed by the image processing unit 38. The display panel 39 is configured by, for example, an LCD (Liquid Crystal Display), an organic EL (ElectroLuminescence), a PDP (Plasma Display Panel), or the like).
Regarding claim 19, Ichimura, in view of Tao teaches the system according to claim 18, Ichimura discloses wherein the output of the transmission device includes video data and audio data corresponding to the video data, the first circuitry is further configured to: transmit the video data to the display device via the first HDMI cable (Fig. 2; Paragraphs [0090]-[0091]: playback device 33, which is made up of, for example, a DVD player, hard disk recorder, or the like, decodes pixel data and audio data for playing a content, and supplies uncompressed pixel data and audio data obtained as a result thereof to the amplifier 32 via the HDMI® cable 36…amplifier 32, which is made up of, for example, an AV amplifier or the like, receives supply of pixel data and audio data from the playback device 33, and amplifies the supplied audio data as appropriate. Also, the amplifier 32 supplies the audio data and pixel data supplied from the playback device 33 and amplified as appropriate to the digital television receiver 31 via the HDMI® cable 35; Paragraph [0100]: image transmission system in FIG. 2, electronic devices connected by the HDMI® cable 35 and HDMI® cable 36, such as the digital television receiver 31, amplifier 32, playback device 33, and the like can execute IP communication at high speed using the HDMI® cable); and transmit the audio data to at least one speaker equipped to the first repeater device (Paragraph [0098]: amplifier 32 receives and decodes the audio data transmitted from the digital television receiver 31, and also amplifies the decoded audio data as appropriate. Subsequently, 5.1-channel surround audio is played with a speaker (not shown) connected to the amplifier 32), and the display screen of the display device is further configured to display the video data (Paragraph [0095]: the digital television receiver 31 decodes the received pixel data and audio data, and based on uncompressed pixel data and audio data obtained according to decoding, plays a content by displaying an image and outputting audio).
Regarding claim 20, Ichimura, in view of Tao teaches the system according to claim 17, Ichimura discloses wherein the second VSDB includes compatibility information indicating support of an extended function different from a function defined by an HDMI standard (Paragraphs [0397]-[0401]: Sinks shall contain an HDMI VSDB minimally containing a 2-byte Source Physical Address field following the 24-bit identifier. An HDMI VSDB may have zero or more extension fields as shown in Table 8-6. The minimum value of N (length) is 5 and the maximum value of N is 31. A Sink that supports any function indicated by an extension field shall use an HDMI VSDB with a length sufficient to cover all supported fields …Source shall have the ability to handle an HDMI VSDB of any length. In future specifications, new fields may be defined. These additional fields will be defined such that a zero value indicates the same characteristics as is indicated if the field was not present. Source should use the length field to determine which extension fields are present… HDMI VSDB may have zero or more extension field such as shown in Table 8-6 (FIG. 23). The minimum value of N (length) is 5, and the maximum value of N is 31. Let us say that a sink supporting any function indicated with an extension field shall use an HDMI VSDB with a length sufficient for covering all the fields to be supported).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613